MERRITT, Chief Judge.
I concur in the result reached in Judge Wellford’s opinion for the Court and in its basic reasoning, although not in all of its language. The affirmative action plan in question providing for an approximately 50-50 ratio of black to white sergeants in the Detroit Police Department has been met. The difference of three sergeants (309 black sergeants and 312 white sergeants) is so narrow as to be of no legal significance. Moreover, as the Court says, this plan has been in effect for almost 20 years. In light of the length of time the plan has been in effect and in light of the fact that the plan’s goal has been accomplished, the affirmative action should be terminated. There should no longer remain race conscious selection of sergeants in the Detroit Police Department. Thus I concur with the result in the basic reasoning of the Court’s opinion.